Citation Nr: 1760711	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-38 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an initial rating in excess of 10 percent for anemia.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for diplopia.

5. Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1988.

This matter arose to the Board of Veterans' Appeal (Board) from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in September 2016. A transcript of that hearing is associated with the record. 

The issues of entitlement to service connection for bilateral hearing loss, diplopia, a lumbosacral sprain, and a rating in excess of 30 percent for anemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran's migraine headaches are etiologically related to the Veteran's menorrhagia.

2. The Veteran's anemia is manifested by weakness, easy fatigability, headaches, lightheadedness, and shortness of breath.


CONCLUSIONS OF LAW

1. The criteria to establish service connection on a secondary basis for migraine headaches are met.

2. The criteria for a 30 percent rating, but no higher, for anemia have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service connection for migraine headaches and a rating in excess of 10 percent for anemia. For the following reasons, the Board finds such claims justified.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

Concerning the Veteran's anemia, it is rated under Diagnostic Code 7700. To qualify for a compensable rating of 10 percent, veterans must suffer hemoglobin levels of 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches. To qualify for a rating of 30 percent, veterans must suffer hemoglobin levels of 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Concerning the Veteran's migraine headaches, the record reveals that the Veteran suffers from migraine headaches related to menorrhagia and anemia. At the Veteran's September 2016 hearing, she credibly testified that she suffered from increased headaches due to her menorrhagia and anemia, and the Veteran's medical records confirm this assertion. As the Veteran is competent to report suffering from headaches, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.

Concerning the Veteran's anemia, the record reveals that the Veteran suffers from weakness, easy fatigability, headaches, lightheadedness, or shortness of breath. At her hearing, she testified that she took iron supplements to maintain her hemoglobin levels; but for the iron pills, her hemoglobin levels would qualify for a 30 percent rating. Accordingly, the Board finds the Veteran fulfills the criteria necessary for a 30 percent rating for anemia.

The Board will not determine whether the Veteran is eligible for a rating in excess of 30 percent because her medical records are not up-to-date. The Veteran has not received an examination for her anemia since July 2013, and she has undergone significant health changes since then.




ORDER

Service connection for migraine headaches on a secondary basis is granted.

A rating of 30 percent for anemia is granted.


REMAND

The Veteran contends that she is entitled to service connection for bilateral hearing loss, a lumbosacral sprain, diplopia, and a rating in excess of 30 percent for anemia. For the following reasons, the Board finds remands warranted for all conditions.

Concerning the Veteran's lumbosacral sprain and diplopia, the Veteran has not yet received an examination for these claims. Before adjudication, such examinations must be obtained.

Concerning the Veteran's bilateral hearing loss, at her May 2013 examination, she did not qualify for hearing loss. However, at her hearing, she testified that since the examination her hearing had worsened, and she requested an updated examination.

Concerning the Veteran's anemia, since her last examination in July 2013, she has undergone significant health changes, as noted in her medical records. Accordingly, a contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine if she suffers from bilateral hearing loss and, if so, whether it is more or less likely (50 percent probability or greater) that her hearing loss is connected to service.

2. Schedule the Veteran for an examination to determine if she suffers from diplopia and, if so, whether it is more or less likely (50 percent probability or greater) that her diplopia is connected to service.

***Specifically, the examiner is asked to comment upon the Veteran's contentions that her diplopia developed due to a lack of protection during x-ray procedures, as well as upon the Veteran's statement that her vision blurred following those procedures.

3. Schedule the Veteran for an examination to determine if she suffers from a lumbosacral sprain and, if so, whether it is more or less likely (50 percent probability or greater) that her lumbosacral sprain is connected to service.

***Specifically, the examiner is asked to comment on the Veteran's contention that her back condition is due to either (a) inadequate sidearm training or (b) inadequate back support for her while she had to fulfill her duties as a dental assistant, either standing or sitting.

4. Schedule the Veteran for an examination to determine the nature and severity of her anemia. The examiner is asked to determine whether the Veteran suffers from (a) hemoglobin levels of 7gm/100ml or less, or would but for the iron supplements, as well as dyspnea on mild exertion, cardiomegaly, tachycardia, or syncope or (b) hemoglobin levels of 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


